          IN THE UNITED STATES DISTRICT COURT FOR THE
                  NORTHERN DISTRICT OF FLORIDA
                      GAINESVILLE DIVISION

MICHAEL DENNISON,

             Petitioner,

v.                                          Case No. 1:18cv72-MW/CAS

FLORIDA DEPARTMENT
OF CORRECTIONS,

          Respondent.
___________________________/

                        ORDER ACCEPTING AND ADOPTING
                         REPORT AND RECOMMENDATION

      This Court has considered, without hearing, the Magistrate Judge's Report

and Recommendation. ECF No. 6. Upon consideration, no objections having been

filed by the parties,

      IT IS ORDERED:

      The report and recommendation is accepted and adopted as this Court’s

opinion. The Clerk shall enter judgment stating, “The petition, ECF No. 1 is

DISMISSED without prejudice for Petitioner’s failure to comply with a court

order. All pending motions are DENIED.” The Clerk shall close the file.

      SO ORDERED on October 17, 2018.

                                      s/Mark E. Walker           ____
                                      Chief United States District Judge
